DENY; and Opinion Filed December 7, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01394-CV

                             IN RE WENDY L. ROGERS, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-80442-2015

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Schenck
       In this original proceeding, relator requests that the Court order the trial court to

disqualify certain attorneys who represent the State of Texas as special prosecutors in the

criminal proceeding in which she has been indicted. To obtain a writ of mandamus in a criminal

case, the relator must demonstrate both a clear and indisputable right to the relief sought and that

she has no other adequate legal remedy that will provide that relief. Greenwell v. Court of

Appeals for Thirteenth Judicial Dist., 159 S.W.3d 645, 648 (Tex. Crim. App. 2005). We

conclude relator has not met either requirement. We deny the petition.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

151394F.P05